UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8277


BILLY JOE SANDERS,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



                           No. 08-8279


TAMMIE RAINES SANDERS,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.     Lacy H. Thornburg,
District Judge.     (1:06-cr-00030-LHT-DLH-1; 1:06-cr-00030-LHT-
DLH-2; 1:08-cv-00199-LHT; 1:08-cv-00200-LHT)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Charles   Robinson  Brewer,   Asheville,   North   Carolina, for
Appellants.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, Billy Joe Sanders and

Tammie Raines Sanders seek to appeal the district court’s orders

denying relief on their 28 U.S.C.A. § 2255 (West Supp. 2009)

motions and the court’s subsequent orders denying their motions

for new trial.           The orders are not appealable unless a circuit

justice    or    judge     issues       a    certificate      of    appealability.                 28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not    issue    absent     “a    substantial         showing       of    the     denial       of    a

constitutional          right.”         28    U.S.C.       § 2253(c)(2)          (2006).           A

prisoner        satisfies        this        standard        by    demonstrating              that

reasonable       jurists        would       find    that     any    assessment           of     the

constitutional        claims      by    the    district       court       is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that the Sanders

have    not    made     the     requisite      showing.           Accordingly,       we       deny

certificates       of    appealability             and   dismiss        the    appeals.            We

dispense       with     oral     argument          because    the        facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED

                                               3